DETAILED ACTION
Responsive to the Applicant reply filed on 11/08/2021, Applicant’s arguments have been carefully considered and responded in the following.  Claims 38, 40-45, 47-51, and 58-67 are presented for examination in this Office Action.  Claims 38, 44, 58, and 64 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Response to Arguments
Applicant Amendments and Remarks, filed on 11/08/2021, have been carefully considered and are responded in the following.
Applicant arguments, page(s) 8-9 of the Remarks, regarding the claim objections of the informalities have been carefully considered. 
Applicant’s arguments, see page(s) 8-9 of the Remarks, filed 11/08/2021, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 58 has been withdrawn. 



In response to the Applicant arguments, page(s) 10, regarding Claims 58-63 being rejected under 35 U.S.C. 101, the amendments have resolved the issues. Therefore, the rejection is withdrawn.

In response to the Applicant arguments, page(s) 10-11, regarding Claims 47-49 and 58-63 being rejected under 35 U.S.C. 112(2), the amendments have resolved the issues. Therefore, the rejections are withdrawn.  It should be noted that the amendment has raised new 112 issues. See the following Office Action.

Applicant’s arguments, see pages 11-12 of the Remarks, filed 11/08/2021, with respect to the 35 U.S.C. § 102(a) rejection of claims 38-43 have been fully considered and are persuasive.  The rejections of claims 38 - 43 has been withdrawn. 

Applicant’s arguments, see page 12 of the Remarks, filed 11/08/2021, with respect to the 35 U.S.C. § 102(a) rejection of claim 64 have been fully considered.  The Applicant basically argues the newly added limitations, which overcomes the current 35 U.S.C. § 102(a).  However, the newly added limitations necessitate a new ground of rejection.  A new reference is found to teach or suggest the newly added limitations.  See the following Office Action.

Applicant’s arguments, page(s) 13 of the Remarks, with regards to claim 44 being rejected under 35 U.S.C. § 103(a) have been considered carefully. 
wherein the first data network comprises an unmanaged internetwork of a service provider, and the second data network comprises a managed network having an operator associated therewith.”  
In response, the Examiner respectfully disagrees because, the limitation when given broadest reasonable interpretation includes an instance that the first data network is a public network, such as the Internet, which is unmanaged and the second data network is a subscriber’s network which typically has an operator.  Connelly (US 20110202956 A1) or Conn discloses at par. 0065 that the external network portion of network 100 is a wide area network which is unmanaged.  In Conn, the subnetwork 112 is managed with an operator that may provide (or forward) numerous different services to premises 110…using a specific subscriber account. Examples of such services can include voice telephony over any of multiple telephone numbers associated with premises 110; par. 0066-0068.  Conn also discloses an operator of network 100 establishes an account for premises 110 that includes various sub-accounts, with each of those sub-accounts corresponding to a specific user profile. A subscriber may be, for example, a head of a family residing at premises 100, and each of the sub-accounts may be used by individual family members. This is only one example, however, and an account need not be assigned to a particular type of entity or be associated with a single premises or gateway; par. 0068.  Therefore, the Applicant arguments are not persuasive.

Regarding claims 45 and 47-49, the Applicant’s arguments, see page 14 of the Remarks, rely on the same arguments as for claim 44.  The Applicant arguments are not persuasive for the same reason as that for claim 44.

Furthermore, the Applicant argues claims 50-51, see page 14 of the Remarks, by relying on the same arguments as for claim 44.  The Applicant arguments are not persuasive for the same reason as that for claim 44.

to at least an evaluation, using at least a second one of the one or more computerized client devices, of the rights profile against metadata of the digital content element, as recited at Claim 58.
In response, the Examiner respectfully disagrees, because McCoskey discloses steps for evaluating the rights profile, such as, retrieves information from the user's profile pertaining to the user's rights to download certain content and execution of routine 754 compares the user data and the content download request in order to verify that the user is authorized to download the requested content; par. 0105.  Furthermore, McCoskey discloses using metadata for analyzing the user's profile information; par. 0114 and 0117. Therefore, the Applicant arguments are not persuasive.

At page 15 of the Remarks, the Applicant further argues claims 59-62 by relying on the same arguments as for claim 58.  For the same reason as that for claim 44, Applicant’s arguments are not persuasive.

Finally, the Applicant argues, page 15, the 103 rejections of 63 by relying on the same arguments as for claim 58.  For the same aforementioned reason, Applicant’s arguments are not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

First:
Claims 38, 40-45 and 47-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9342661 B2 (hereinafter “USPAT-661”). 

Regarding claim 38, USPAT-661 anticipates a computerized method for providing digital data content to a computerized device in a data network (USPAT-661 CLM. 1: 
receiving, at an entity of a first data network, data representative of a request for the digital data content (USPAT-661 CLM. 14: receive a request from said second client device for at least one of said plurality of programming content); 
accessing profile data comprising data regarding rights of a user to access the digital data content, the accessing of the profile data comprising at least accessing a storage device local to the computerized device, at least a portion of the profile data having been downloaded via the first data network to the storage device from a computerized entity of the first data network (USPAT-661 CLM. 1: access a rights profile associated with a network-based account of a user; transfer said rights profile to a second host device, said second host device associated with said user, which means at least a portion of the profile data received via the first data network is stored at the device of user); ; 
evaluating data performing an evaluation relating to the requested digital data content and the profile data (USPAT-661 CLM. 1: determine, based at least in part on said rights profile, use rights that said user has with respect to a first content element); and 
transmitting, from the entity of the first data network, a response to the request to an entity of a second data network, said response based at least on the evaluation and configured to cause provision of the digital data content to the computerized device from the entity of the second data network (USPAT-661 CLM. 1: transfer said rights profile to a second host device … and enable playback of said first content element at said second device based at least in part on said transferred rights profile; see also CLM. 7: said rights profile can be provided to said host device; CLM. 14: store said rights profile on behalf of said second client device).

USPAT-661, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Regarding claim 44, USPAT-661 anticipates a computerized method of managing provision of digital content to at least one computerized client device, the computerized method comprising: 
transmitting, via a first data network, a request for digital content for at least one computerized client device (USPAT-661 CLM. 8: transmit a request for information regarding a subscriber's rights to content; receive said information; transmit a request for content); 
determining an association between the at least one computerized client device and a user account within a second data network, the second data network having a prescribed preexisting relationship with the first data network but operated by a different network operator than that of the first data network (USPAT-661 CLM. 1: determine, based at least in part on said rights profile, use rights that said user has with respect to a first content element; access a rights profile associated with a network-based account of a user); 
based at least in part on the determining, causing access via the second data network of data of a user account of the at least one computerized device (USPAT-661 CLM. 1: transfer said rights profile to a second host device); 
generating the digital content based at least on the accessed data (USPAT-661 CLM. 1: enable playback of said first content element at said second device based at least in part on said transferred rights profile); and 
utilizing, via the first data network, the digital content to enable provision of the digital content to the at least one computerized client device via the first data network (USPAT-661 CLM. 1: transfer said rights profile to a second host device, said second host device associated 
wherein the first data network comprises an unmanaged internetwork of a service
provider, and the second data network comprises a managed network having an operator associated therewith (USPAT-661, CLM. 1 and : a network via which a recommendation process [generates] the list of recommended content and [receiving contents] based at least in part on data associated with the network-based account; CLM. 7: a content delivery network).

Regarding dependent claims 45 and 47-51 of the present application, they are obvious variants of the same subject matter as found in USPAT-661, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Claims 58-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPAT-661 in view of McCoskey (US 20030028889 A1).  The following is an explanation of the obviousness analysis.

Regarding 58, USPAT-661 discloses a computerized apparatus configured to manage digital content access of one or more computerized client devices, comprising: 
a processing apparatus (USPAT-661, CLM. 8 and 14: a digital processor); and 
a storage apparatus in data communication with the processing apparatus, the storage apparatus comprising a plurality of instructions (USPAT-661, CLM. 8 and 13: storage apparatus), the plurality of instructions being configured to, when executed on the processing apparatus of the computerized apparatus, cause the computerized apparatus to:: 
obtain a request for access to a digital content element for at least one of the one or more computerized client devices (USPAT-661, CLM. 12: obtain said right to access said requested content); 
USPAT-661, CLM. 1: access a rights profile associated with a network-based account of a user), 
wherein the account of the user is a subscriber account of a first data network (USPAT-661, CLM. 8: data associated with an account of the subscriber and irrespective of a device being used to access said requested content); 
based at least on the evaluation, determine access rights of the user with respect to the digital content element (USPAT-661, CLM. 1: determine, based at least in part on said rights profile, use rights that said user has with respect to a first content element); and 
cause transmission, via a second data network, of data related to the access rights of the user to the at least one of the one or more computerized client devices (USPAT-661, CLM. 1: display a list of recommended content… access content for playback).
However, USPAT-661 does not explicitly disclose evaluating the rights profile against metadata of the digital content element. This aspect of the claim is identified as a further difference.
In a related art, McCoskey teaches:
evaluate the rights profile against metadata of the digital content element (McCoskey par. 0065 and 0071: analyze and retrieve metadata from the stored digital files; par. 0117: analyzes the user profile and the content metadata to determine whether the user will be billed for accessing the content); 
McCoskey is analogous art to the invention a similar field of endeavor in improving rights management of accessing media content.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to combine the teachings and to use McCoskey to modify USPAT-661 to include a step for evaluating the rights profile against metadata of digital contents.  For this combination, the motivation would have been to improve the rights management to only allow paid users for media content access.
USPAT-661, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Claim 64-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPAT-661 in view of Groten (US 20090307757 A1).

USPAT-661 discloses the claimed steps of independent claim 64 for the same reason as that of claim 38 except the mobile character of the computerized device, which is the difference between USPAT-661 and the claimed invention.
In a related art, Groten discloses: 
wherein the computerized device comprises a computerized mobile device of a subscriber associated with the second data network, and the performing the evaluation further comprises utilizing an authentication process of the first data network to authenticate the computerized mobile device based on authentication data provided to the authentication process by the second data network (Groten, par. 0014, 0041-0045, and 0053: mobile user; connected to the mobile network through GPRS. The streaming proxy communicates with an authorization broker, which handles the verification of the user's identity (data/control flow not shown) and the verification of the right to access the stream. The user uses a Web browser for the access to HTTP pages and uses a Media player like e.g. Real Player or Microsoft Media Player for the playing of streaming content. From the subscriber database the right to access the content is verified).
Groten is analogous art to the invention a similar field of endeavor in improving content delivery over network.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to combine the teachings and to use Groten to modify USPAT-661 to include a mobile user for the related authentication process of the first data network to 
Regarding dependent claims 65-67 of the present application, they are obvious variants of the same subject matter as that found in USPAT-661, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Secondly: 
Claims 38, 40-45 and 47-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9817952 B2 (hereinafter “USPAT-952”). 
Regarding claim 38, USPAT-952 anticipates a computerized method for providing digital data content to a computerized device in a data network (USPAT-952 CLM. 1: instructions … configured to … access a rights profile associated with a network-based account of a user and to provide the digitally rendered content element to the at least one of the one or more recommended computerized client devices), the computerized method comprising: 
receiving, at an entity of a first data network, data representative of a request for the digital data content (USPAT-952 CLM. 5 and 9: receive data representative of a request from the first computerized client device for the rights profile); 
accessing profile data comprising data regarding rights of a user to access the digital data content, the accessing of the profile data comprising at least accessing a storage device local to the computerized device, at least a portion of the profile data having been downloaded via the first data network to the storage device from a computerized entity of the first data network (USPAT-952 CLM. 1: access a rights profile being associated with a network-based account of a user; said rights profile [is transferred] to a second host device, which is associated 
evaluating data performing an evaluation relating to the requested digital data content and the profile data (USPAT-952 CLM. 1: determine, based at least in part on the rights profile, use rights that the user has with respect to a digitally rendered content element); and 
transmitting, from the entity of the first data network, a response to the request to an entity of a second data network, said response based at least on the evaluation and configured to cause provision of the digital data content to the computerized device from the entity of the second data network (USPAT-952 CLM. 9 and 10: transmit the requested digitally rendered content; the requested digitally rendered content is transmitted to a computerized display device located at a physical distance from the computerized client device).
Regarding dependent claims 40-43 of the present application, they are obvious variants of the same subject matter as found in USPAT-952, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Regarding claim 44, USPAT-952 anticipates a computerized method of managing provision of digital content to at least one computerized client device, the computerized method comprising: 
transmitting, via a first data network, a request for digital content for at least one computerized client device (USPAT-952 CLM. 9 and 10: transmit the requested digitally rendered content, which is transmitted to a computerized display device located at a physical distance from the computerized client device); 
determining an association between the at least one computerized client device and a user account within a second data network, the second data network having a prescribed preexisting relationship with the first data network but operated by a different network operator USPAT-952 CLM. 1: determine, based at least in part on the rights profile, use rights that the user has with respect to a digitally rendered content element; access a rights profile associated with a network-based account of a user); 
based at least in part on the determining, causing access via the second data network of data of a user account of the at least one computerized device (USPAT-952 CLM. 3: transfer the rights profile to the at least one of the one or more recommended computerized client devices); 
generating the digital content based at least on the accessed data (USPAT-952 CLM. 1: enable playback of said first content element at said second device based at least in part on said transferred rights profile); and 
utilizing, via the first data network, the digital content to enable provision of the digital content to the at least one computerized client device via the first data network (USPAT-952 CLM. 1: transfer said rights profile to a second host device, said second host device associated with said user; enable playback of said first content element at said second device based at least in part on said transferred rights profile).

Regarding dependent claims 45 and 47-51 of the present application, they are obvious variants of the same subject matter as found in USPAT-952, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Claims 58-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPAT-952 in view of McCoskey (US 20030028889 A1).  The following is an explanation of the obviousness analysis.

Regarding 58, USPAT-952 discloses a computer readable apparatus configured to manage digital content access of one or more computerized client devices, comprising: 
USPAT-952, CLM. 8 and 14: a digital processor); and 
a storage apparatus in data communication with the processing apparatus, the storage apparatus comprising a plurality of instructions (USPAT-952, CLM. 8 and 13: storage apparatus), the plurality of instructions being configured to, when executed on the processing apparatus: 
obtain a request for access to a digital content element for at least one of the one or more computerized client devices (USPAT-952, CLM. 12: obtain said right to access said requested content); 
access a rights profile associated with an account of a user of the at least one of the one or more computerized client devices (USPAT-952, CLM. 1: access a rights profile associated with a network-based account of a user), 
wherein the account of the user is a subscriber account of a first data network (USPAT-952, CLM. 8: data associated with an account of the subscriber and irrespective of a device being used to access said requested content); 
based at least on the evaluation, determine access rights of the user with respect to the digital content element (USPAT-952, CLM. 1: determine, based at least in part on said rights profile, use rights that said user has with respect to a first content element); and 
cause transmission, via a second data network, of data related to the access rights of the user to the at least one of the one or more computerized client devices (USPAT-952, CLM. 1: display a list of recommended content… access content for playback).
However, USPAT-952 does not explicitly disclose evaluating the rights profile against metadata of the digital content element. This aspect of the claim is identified as a further difference.
In a related art, McCoskey teaches:
evaluate the rights profile against metadata of the digital content element (McCoskey par. 0065 and 0071: analyze and retrieve metadata from the stored digital files; par. 0117: 
McCoskey is analogous art to the invention a similar field of endeavor in improving rights management of accessing media content.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to combine the teachings and to use McCoskey to modify USPAT-952 to include a step for evaluating the rights profile against metadata of digital contents.  For this combination, the motivation would have been to improve the rights management to only allow paid users for media content access.
Regarding dependent claims 59-63 of the present application, they are obvious variants of the same subject matter as found in USPAT-952, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Claim 64-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPAT-952 in view of Groten (US 20090307757 A1).

USPAT-952 discloses the claimed steps of independent claim 64 for the same reason as that of claim 38 except the mobile character of the computerized device, which is the difference between USPAT-952 and the claimed invention.
In a related art, Groten discloses: 
wherein the computerized device comprises a computerized mobile device of a subscriber associated with the second data network, and the performing the evaluation further comprises utilizing an authentication process of the first data network to authenticate the computerized mobile device based on authentication data provided to the authentication process by the second data network (Groten, par. 0014, 0041-0045, and 0053: mobile user; connected to the mobile network through GPRS. The streaming proxy communicates with an authorization broker, which handles the verification of the user's identity (data/control flow not 
Groten is analogous art to the invention a similar field of endeavor in improving content delivery over network.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to combine the teachings and to use Groten to modify USPAT-952 to include a mobile user for the related authentication process of the first data network to authenticate the mobile device of user based on authentication data stored with the network operator providing the authentication data to the authentication process by the second data network.  For this combination, the motivation would have been to improve the rights management for content delivery with existing mobile network data.
Regarding dependent claims 65-67 of the present application, they are obvious variants of the same subject matter as found in USPAT-952, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Thirdly: 
Claims 38, 40-45 and 47-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,339,281 B2 (hereinafter “USPAT-281”). 

Regarding claim 38, USPAT-281 anticipates a computerized method for providing digital data content to a computerized device in a data network (USPAT-281 CLM. 1: a computerized method for providing digitally rendered content to a computerized client device in a content delivery network), the computerized method comprising: 
USPAT-281 CLM. 9: data representative of a request for digitally rendered content); 
accessing profile data comprising data regarding rights of a user to access the digital data content, the accessing of the profile data comprising at least accessing a storage device local to the computerized device, at least a portion of the profile data having been downloaded via the first data network to the storage device from a computerized entity of the first data network (USPAT-281 CLM. 9: receive rights profile data via the media player application computer program; transfer said rights profile to a second host device, said second host device associated with said user, which means at least a portion of the profile data received via the first data network is stored at the device of user); 
evaluating data performing an evaluation relating to the requested digital data content and the profile data (USPAT-281 CLM. 9: determine, based at least in part on the rights profile data, whether a user of the computerized client device is given a right to access the requested digitally rendered content); and 
transmitting, from the entity of the first data network, a response to the request to an entity of a second data network, said response based at least on the evaluation and configured to cause provision of the digital data content to the computerized device from the entity of the second data network (USPAT-281 CLM. 9 and 10: transmitting the rights profile data to the rights management application computer program, the rights profile data enabling the rights management application computer program to authorize rendering digitally rendered content via a media player…).
Regarding dependent claims 39-43 of the present application, they are obvious variants of the same subject matter as found in USPAT-281, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Regarding claim 44, USPAT-281 anticipates a computerized method of managing provision of digital content to at least one computerized client device, the computerized method comprising: 
transmitting, via a first data network, a request for digital content for at least one computerized client device (USPAT-281 CLM. 9 and 10: transmitting the rights profile data to the rights management application computer program, the rights profile data enabling the rights management application computer program to authorize rendering digitally rendered content via a media player…); 
determining an association between the at least one computerized client device and a user account within a second data network, the second data network having a prescribed preexisting relationship with the first data network but operated by a different network operator than that of the first data network (USPAT-281 CLM. 9: determine, based at least in part on the rights profile data, whether a user of the computerized client device is given a right to access the requested digitally rendered content; a subscriber account of the user associated with the computerized client device via association data); 
based at least in part on the determining, causing access via the second data network of data of a user account of the at least one computerized device (USPAT-281 CLM. 3: transfer the rights profile to the at least one of the one or more recommended computerized client devices); 
generating the digital content based at least on the accessed data (USPAT-281 CLM. 1: enable playback of said first content element at said second device based at least in part on said transferred rights profile); and 
utilizing, via the first data network, the digital content to enable provision of the digital content to the at least one computerized client device via the first data network (USPAT-281 CLM. 1: transmitting the rights profile data to the rights management application computer program, the rights profile data enabling the rights management application computer program 
Regarding dependent claims 45 and 47-51 of the present application, they are obvious variants of the same subject matter as found in USPAT-281, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Claims 58-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPAT-661 in view of McCoskey (US 20030028889 A1).  The following is an explanation of the obviousness analysis.

Regarding claim 58, USPAT-281 discloses a computerized apparatus configured to manage digital content access of one or more computerized client devices, comprising:
a processing apparatus (USPAT-281 CLM. 9: a processor apparatus); and 
a storage apparatus in data communication with the processing apparatus, the storage apparatus comprising a plurality of instructions (CLM. 9: the storage apparatus), the plurality of instructions being configured to, when executed on the processing apparatus: 
obtain a request for access to a digital content element for at least one of the one or more computerized client devices (USPAT-281 CLM. 5 and 9: receive data representative of a request from the first computerized client device for the rights profile); 
access a rights profile associated with an account of a user of the at least one of the one or more computerized client devices (USPAT-281 CLM. 1: utilizing the rights data to generate rights profile data), wherein the account of the user is a subscriber account of a first data network (USPAT-281 CLM. 1: causing an association of the computerized client device to a subscriber account of the user associated with the computerized client device via association data); 
USPAT-281 CLM. 6: determine, based at least in part on the data relating to the rights, whether the user is given a right to access the digitally rendered content); and 
cause transmission, via a second data network, of data related to the access rights of the user to the at least one of the one or more computerized client devices (USPAT-281 CLM. 1 transmitting the rights profile data to the rights management application computer program, the rights profile data enabling the rights management application computer program).
However, USPAT-281 does not explicitly disclose evaluating the rights profile against metadata of the digital content element. This aspect of the claim is identified as a further difference.
In a related art, McCoskey teaches:
evaluate the rights profile against metadata of the digital content element (McCoskey par. 0065 and 0071: analyze and retrieve metadata from the stored digital files; par. 0117: analyzes the user profile and the content metadata to determine whether the user will be billed for accessing the content); 
McCoskey is analogous art to the invention a similar field of endeavor in improving rights management of accessing media content.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to combine the teachings and to use McCoskey to modify USPAT-281 to include a step for evaluating the rights profile against metadata of digital contents.  For this combination, the motivation would have been to improve the rights management to only allow paid users for media content access.
Regarding dependent claims 59-63 of the present application, they are obvious variants of the same subject matter as found in USPAT-281, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Claims 64-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPAT-281 in view of Groten (US 20090307757 A1).

USPAT-281 discloses the claimed steps of independent claim 64 for the same reason as that of claim 38 except the mobile character of the computerized device, which is the difference between USPAT-281 and the claimed invention.
In a related art, Groten discloses: 
wherein the computerized device comprises a computerized mobile device of a subscriber associated with the second data network, and the performing the evaluation further comprises utilizing an authentication process of the first data network to authenticate the computerized mobile device based on authentication data provided to the authentication process by the second data network (Groten, par. 0014, 0041-0045, and 0053: mobile user; connected to the mobile network through GPRS. The streaming proxy communicates with an authorization broker, which handles the verification of the user's identity (data/control flow not shown) and the verification of the right to access the stream. The user uses a Web browser for the access to HTTP pages and uses a Media player like e.g. Real Player or Microsoft Media Player for the playing of streaming content. From the subscriber database the right to access the content is verified).
Groten is analogous art to the invention a similar field of endeavor in improving content delivery over network.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to combine the teachings and to use Groten to modify USPAT-281 to include a mobile user for the related authentication process of the first data network to authenticate the mobile device of user based on authentication data stored with the network operator providing the authentication data to the authentication process by the second data 
Regarding dependent claims 65-67 of the present application, they are obvious variants of the same subject matter as that found in USPAT-281, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 44-45 each recite an element of “internetwork” which is nowhere to be found in the specification.  The meaning of the internetwork is too broad to be interpreted to be clear as internetwork” to be a new matter.  
If the examiner broadly interpret the limitations by oversight, the applicant is requested to point to the examiner the substance of the limitations in the applicant’s disclosure. Otherwise, Applicant is requested to modify the claim language such that the limitations are supported in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 44-45 and 47-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groten (US 20090307757 A1) in view of Connelly (US 20110202956 A1; hereinafter “Conn”).

As per claim 44, Groten teaches a computerized method of managing provision of digital content to at least one computerized client device (Groten, the Abstract and par. 0050: the content provider will respond with one or more links or play lists for streaming content; par. 0054: the content provider will start transmission of the [content] stream), the computerized method comprising:
transmitting, via a first data network, a request for digital content for at least one
computerized client device (Groten, FIG. 2 shows transmitting a HTTP description request for content; FIG. 1 shows the HTTP proxy receives a HTTP request from the user; see steps 1-2; par. 0050-0051: the RTSP "Play" command is a request for digital content);
the second data network having a prescribed preexisting relationship with the first data network but operated by a different network operator than that of the first data network (Groten, par. 0043: the agreements between Operator and the specific content provider, if the starting of the stream is intercepted or not for that content provider. It could be done only in the case the specific content provider has an agreement with the operator to perform access authorization for its streaming content; par. 0057: the content provider has an agreement with the operator);
utilizing, via the first data network, the digital content to enable provision of the digital content to the at least one computerized client device via the first data network (Groten, par. 0054: After receipt of the "Play" method/command, the content provider will start transmission of the stream.  In Groten, the forwarded RTSP is configured to cause provision of the digital content to the computerized device, which is the mobile device of user as shown in FIG. 1.  Note that the first data network is the mobile network operated through GPRS; par. 0046).
Whilte Groten discloses the prescribed relationship between the mobile operator domain and the content provider domain (FIG. 1 and par. 0043), Groten does not explicitly disclose a user account of the at least one computerized device and within a second data network for 
In a related art, Conn teaches:
determining an association between the at least one computerized client device and a user account within a second data network (Conn, par. 0068: network. an account for premises 110 that includes various sub ‐accounts, with each of those sub ‐accounts corresponding to a specific user profile; par. 0070: each subscriber account is provided with a set of TNs (e.g., five TNs) that can be assigned to individual users),
based at least in part on the determining, causing access via the second data network of data associated with a user account of the at least one computerized device (Conn, par. 0074-0076: A profile [of user account] could be used to control a user's access to a network content);
generating the digital content based at least on the accessed data associated with the user account of the at least one computerized device (Conn, par. 0068-0069: individual users may create and manage their profiles [within user account] from various types of devices and may receive content delivery; par. 0092-0093: personalized audio and video; to deliver multiple services (i.e., the user can use the network based profile and access the identities and content from any device for any service).
wherein the first data network comprises an unmanaged internetwork of a service provider, and the second data network comprises a managed network having an operator associated therewith (Conn, par. 0065 and 0067-0068: the external network portion of network 100 and the sub-network 112 and an operator of network 100 establishes an account for premises 110 .  Here the external network or a wide area network is unmanaged and the sub-network 112 is managed; an operator of network 100 may provide (or forward) numerous different services to premises 110…using a specific subscriber account. Examples of such services can include voice telephony over any of multiple telephone numbers associated with premises 110; par. 0066-0068);
Groten and Conn are analogous art to the invention because they are from a similar field of endeavor in improving content delivery over communication networks.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to combine Conn’s teachings of user accounts with Groten’s content delivery system to enable users to modify their profiles for receiving desired contents such as music and videos. For this combination, the motivation would have been to improve the users’ ability to manage their profiles for receiving desired contents.

As per claim 45, the combination of Groten and Conn above teaches the computerized method of Claim 44, wherein at least a portion of the managed network comprises a wireline network and the unmanaged internetwork comprises wireless network (Conn, par. 0065: Sub-network 112 includes a cable modem, which is wired; see the wired telephones and the hard-wired logic gates for the wireline; par. 0083 and 0086; par. 0066-0067: a wide area wireless network (which is unmanaged) providing mobile telephony and other types of mobile services to mobile telephones).

As per claim 47, the combination of Groten and Conn above teaches the computerized method of Claim 44, wherein the causing of the access via the second data network of the data associated with the user account comprises causing access of subscriber data of the user account, wherein the subscriber data is associated with the first data network (Conn, par. 0068-0070 and 0074-0075: user profiles are linked to a specific subscriber account. As used herein, a “subscriber" is a person, corporation or other entity that has arranged to obtain access to, and one or more services from, network 100 and … establishes an account for premises 110, which is wireless network as shown in FIG. 1).

As per claim 48, the combination of Groten and Conn above teaches the computerized method of Claim 44, wherein the causing of the access via the second data network of the data associated with the user account comprises causing access of subscriber data of the network-based user account, wherein the subscriber data is associated with the second data network (Conn, par. 0138: a subscriber account that corresponds to a particular CPE gateway; see also par. 0216.  Conn discloses the audio and video based on account profile are streamed from content provider such as a TV network; par. 0083-0084 and 0092-0093).

As per claim 49, the combination of Groten and Conn above teaches the computerized method of Claim 44, wherein the causing of the access via the second data network of the data associated with the user account comprises causing access of a subscriber database, wherein the subscriber database includes subscriber data associated with the first data network and second data network (Conn, par. 0067 and 0070 and 0078: a user profile database (DB) 120; and users access profiles in database 120 through account management system (AMS) 119 (FIG. 1).  Conn discloses that AMS 119 provides these functions through a web page or other portal that a user can access through any of end devices 101-104 and/or through a separate web portal (e.g., accessible over device 116 or remotely); par. 0078, both wired; par. 0177 and wireless; par. 0216 and 0225).

Claim 50-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groten and Conn, as applied to claim 44, and further in view of McCoskey (US 20030028889 A1).

As per claim 50, Groten and Conn as combined above teach the computerized method of Claim 44, but do not explicitly disclose the use of a removable storage device for storing the 
In a related art, McCoskey teaches:
further comprising storing the digital content on a removable storage device in data communication with the at least one computerized client device (McCoskey, par. 0056: The user local storage 212 is used to store and archive content onto one or more removable and/or non -removable storage devices or media for later access).
McCoskey is analogous art to the invention in a similar field of endeavor in improving content delivery over networks.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to modify the Groten and Conn system with a use of removable storage device for storing the digital content.  The modification is known in the art and would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve flexibility of using the downloaded content at the device of user.

As per claim 51, Groten and Conn and McCoskey as combined above teach the computerized method of Claim 50, and McCoskey also teach:
further comprising:
enabling at least one second computerized client device in communication with the removable storage device to access, via the second data network, the digital content on the
removable storage device in data communication with the at least one computerized client device (McCoskey, par. 0074: the content can be stored on the user terminal 202, copied to another system, forwarded to another user, transferred to removable media).
McCoskey is combined with Groten and Conn for the same reason as that for claim 50.

Claim 58-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groten and Conn, as applied to claim 44, and further in view of McCoskey (US 20030028889 A1).

As per claim 58, Croten teaches a computerized apparatus configured to manage digital content access of one or more computerized client devices, comprising:
obtain a request for access to a digital content element for at least one of the one or more computerized client devices (par. 0046-0047: the streaming proxy shown FIG. 1 is mapped to the entity of a first data network; a mobile user is connected to the mobile network through GPRS), data representative of a request for the digital content (Croten, FIG. 1, HTTP proxy receives a HTTP request from the user; see steps 1-2; par. 0050-0051: the RTSP "Play" command is a request for digital content, which is intercepted/received by the steaming proxy.  For example, the first data network may be a home network; par. 0046);
based at least on the evaluation, determine access rights of the user with respect to the digital content element (Croten, par. 0051-0053: verifies the identity of the user (not shown) and checks the right to content access in a subscription database (Subscription DB); par. 0054: both results being positive is the condition for user access to the digital content element); and
cause transmission, via a second data network, of data related to the determined access rights of the user to the at least one of the one or more computerized client devices (Croten, par. 0054: After receipt of the "Play" method/command, the content provider will start transmission of the stream.  Groten discloses the forwarded RTSP configured to cause provision of the digital content to the computerized device, which is the mobile device of user as shown in FIG. 1. And See also par. 0047 and 0056-0057).
Whilte Groten discloses the prescribed relationship between the mobile operator domain and the content provider domain (FIG. 1 and par. 0043), Groten does not explicitly disclose a user account of the at least one computerized device and within a second data network for 
In a related art, Conn teaches:
access a rights profile associated with an account of a user of the at least one of the one or more computerized client devices, wherein the account of the user comprises a subscriber account of a first data network (Conn, par. 0068: network. an account for premises 110 that includes various sub ‐accounts, with each of those sub ‐accounts corresponding to a specific user profile; par. 0070: each subscriber account is provided with a set of TNs (e.g., five TNs) that can be assigned to individual users).
a processing apparatus (Conn, par. 0081 and 0083: processor 401; see also multiple processors located within server 300); and
a storage apparatus in data communication with the processing apparatus, the storage apparatus comprising a plurality of instructions, the plurality of instructions (Conn, par. 0081 and 0083: machine readable instructions stored in memory 304) being configured to,
when executed on the processing apparatus of the computerized apparatus (Conn, par. 0081 and 0083: executing instructions and controlling operation of server 300), cause the computerized apparatus to [perform the steps].
Groten and Conn are analogous art to the invention because they are from a similar field of endeavor in improving content delivery over communication networks.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to combine Conn’s teachings of user accounts with Groten’s content delivery system to enable users to modify their profiles for receiving desired contents such as music and videos. For this combination, the motivation would have been to improve the users’ ability to manage their profiles for receiving desired contents.

In a related art, McCoskey teaches:
evaluate, using at least a second one of the one or more computerized client devices, the rights profile against metadata of the digital content element (McCoskey, par. 0114 and 0117: analyzes the user's profile information and the content metadata and, if applicable, instructs the digital rights management processor 454 to apply the appropriate DRM scheme to the content delivery.  McCoskey discloses steps for evaluating the rights profile, such as, retrieves information from the user's profile pertaining to the user's rights to download certain content and execution of routine 754 compares the user data and the content download request in order to verify that the user is authorized to download the requested content; par. 0105).
McCoskey is analogous art to the invention in a similar field of endeavor in improving content delivery over networks.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to modify the Groten and Conn system with a use of metadata of the digital content element as a determining factor for evaluation. For this combination, the motivation would have been to improve digital rights management of using the downloaded content with the metadata that is embedded with the content.

As per claim 59, the references of Groten and Conn and McCoskey as combined above teach the computerized apparatus of claim 58, wherein the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized apparatus to:
based on the data related to the access rights, cause display of a notification to a user interface of the at least one of the one or more computerized client devices, the notification 

As per claim 60, the references of Groten and Conn and McCoskey as combined above teach the computerized apparatus of claim 58, wherein the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized apparatus to:
provide a second digital content element to the at least one of the one or more computerized client devices, wherein the second digital content element is related to the digital content element (Groten, par. 0058: the HTTP content description is forwarded to the user (9). The HTTP content description is received by the web browser (10), which either shows the web page (11) to the user (11') or forwards the information to the Media Player (12), e.g. after the Media player is started as a plug-in; Groten discloses that directly, or at any other time after the reception of the play list, the user can start a stream by selecting ("clicking") one of the links in the play list from the Media Player; see par. 0032 and 0047.  Note that the play list is the second digital content element is related to the digital content element).

As per claim 61, the references of Groten and Conn and McCoskey as combined above teach the computerized apparatus of claim 58, wherein the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized apparatus to:

enable a user of the at least one of the one or more computerized client devices to obtain access to the digital content element via a user interface of the at least one of the one or more computerized client devices or at least the second one of the one or more computerized client devices (Groten, par. 0058: the HTTP content description is forwarded to the user (9). The HTTP content description is received by the web browser (10), which either shows the web page (11) to the user (11') or forwards the information to the Media Player (12) [for content replay]).

As per claim 62, the references of Groten and Conn and McCoskey as combined above teach the computerized apparatus of claim 58, wherein the second data network comprises a Wi-Fi or Personal Area Network (PAN) network (Groten, par. 0046: a home network, e.g. palmtop computer with WiFi interface).

Claim 63 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groten and Conn and McCoskey, as applied to claim 58, and further in view of Markley (US 20070217436 A1).

As per claim 63, the references of Groten and Conn and McCoskey as combined above teach the computerized apparatus of claim 58, but do not explicitly disclose the use of 3GPP-based communications protocol for content streaming. This aspect of the claim is identified as a further difference.
In a related art, Markley teaches:
Third Generation Partnership Project (3GPP)-based communications protocol to perform data communication with at least the second data network (Markley, par. 0098: content/media can be … streamed "on demand" to a mobile user … using communications or networking protocols 3GPP such as par. 0058 and 0062).
Markley is analogous art to the invention in a similar field of endeavor in improving content delivery over networks.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to modify the Groten-Conn- McCoskey system with Markley’s teachings for a use of removable storage device for storing the digital content.  It is noted that Groten discloses GPRS for 2G network.  The modification is essentially a substitution of known network in the same field of computer art and would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve applicability of Groten-Conn- McCoskey system to the evolving network technology for content streaming.

Claims 64-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groten in view of Markley (US 20070217436 A1).

As per claim 64, Groten teaches a computerized method for providing digital content to a computerized device, the computerized method comprising:
receiving, at an entity of a first data network, data representative of a request for the digital content (Groten, par. 0046-0047: the streaming proxy shown FIG. 1 is mapped to the entity of a first data network; a mobile user is connected to the mobile network through GPRS; FIG. 1, HTTP proxy receives a HTTP request from the user; see steps 1-2; par. 0050-0051: the RTSP "Play" command is a request for digital content, which is intercepted/received by the steaming proxy.  For example, the first data network may be a home network; par. 0046);
Groten, par. 0027-0028: the smart card; par. 0045 and 0051-0053: authorization broker and/or subscription database, which can also be combined in one system to provide data regarding rights of a user to access the digital content, for example, the user’s SIM in mobile network);
performing an evaluation relating to the requested digital content and the profile data (Groten, par. 0051-0053: verifies the identity of the user (not shown) and checks the right to content access in a subscription database (Subscription DB). par. 0033-0034: The right to access the stream might e.g. be administrated in a user database of the network operator.  Groten teaches the network operator configured for evaluating the right to access the stream from the content provider; par. 0033-0034); and
transmitting, from the entity of the first data network, a response to the request to an entity of a second data network, said response based at least on the evaluation and configured to cause provision of the digital content to the computerized device from the entity of the second data network (Groten, par. 0054: the forwarding step is the response to the request wherein the content provider is an entity of a second data network.  FIG. 1 shows the steaming proxy is the entity of the first data network; In Groten, said response is the formed based at least on the evaluation of the results of the identity check and authorization check.  When both results are positive, the response or the forwarded RTSP is configured to cause provision of the digital content to the computerized device, which is the mobile device of user as shown in FIG. 1.  Note that the entity of the second data network is the content provider, which runs in the content provider domain; par. 0047 and 0056-0057);
wherein the computerized device comprises a computerized mobile device of a subscriber associated with the second data network (Groten, par. 0027-0028 and 0041: the Subscriber Identity Module, which is a smart card that securely stores the key identifying a mobile subscriber to an Operator of a mobile data network; Groten teaches a mobile user and an agreement with the operator that the user is only allowed access after payment.  Note the agreement and/or payment information is the authentication data); and 
wherein:
the first network comprises a premises network (Groten, par. 0028 and 0031: a fixed line program such as a TV show; In Groten, a premises network may be a fixed caller line or a TV cable service; see also par. 0033 and 0046 for a leased line and a user connection to wire or wireless network);
the second data network comprises a managed network (Groten, par. 0042 and 0046: the mobile network.  Specifically, The web browser and media player can be running on either a mobile phone or any other mobile device suitable for mobile communication, such as smart phones or palmtop computers with an integrated mobile phone or connected to a mobile phone be wire or wireless (e.g. by means of Bluetooth).).
While Groten discloses centralizing the access authorization in the network operator's platform for a cost-effective solution for fixed network service and suggesting content sharing among different devices (par. 0016-0018 and par. 0041-0043), Groten is silent about enabling the computerized mobile device to share the digital content with at least one computerized client device in data communication with the premises network.  This aspect of the claim is identified as a difference.
In a related art, Markley teaches:

Groten and Markley are analogous art to the invention in a similar field of endeavor in improving online content streaming.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to modify the Groten system with Markley’s teachings for content sharing among authorized viewers and associated devices.  For this combination, the motivation would have been to improve the content delivery services by allowing more viewers and devices to access online contents.

As per claim 65, the references of Groten and Markley as combined above teach the computerized method of Claim 64, and Markley also teaches:
wherein the transmitting, from the entity of the first data network, of the response to the request to the entity of the second data network comprises causing the provision of the digital content to the computerized device from the entity of the second data network utilizing at least a 3GPP (Third Generation Partnership Project) IMS (IP Multimedia System) compliant architecture (Markley, par. 0098, 0117, and 0120: a 3G IMS (IP multimedia subsystem) system …used by network and SIP calls… , in order to provide multimedia calls between a user or 
Markley is analogous art to the invention in a similar field of endeavor in improving online content streaming.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to modify the Groten system with Markley’s teachings of using 3GPP IMS.  For this combination, the motivation would have been to improve the content delivery services with well-known 3GPP standards.

Claims 66-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groten in view of Markley, as applied to claim 64, and further in view of Forslow (US 20080285487 A1).

As per claim 66, the references of Groten and Markley as combined above teach the computerized method of Claim 65, but do not explicitly disclose provision of two or more independent services which are blended with one another at both an application layer and control plane layer. This aspect of the claim is identified as a further difference.
In a related art, Forslow teaches:
wherein the provision of the digital content to the computerized device from the entity of the second data network utilizing at least a 3GPP (Third Generation Partnership Project) IMS (IP Multimedia System) compliant architecture comprises provision of two or more independent services which are blended with one another at both an application layer and control plane layer (Forslow, TABLE-US-00001 and par. 0022: full duplex Media service service allows speech to be heard (or media to be received) by all parties in the call including those that are actively speaking. IMS - IP Multimedia IMS is an all-IP wireless system; Simplex media path A simplex media path is a logical connection between two network endpoints across which streaming, and non -streaming, mixed and multiple types of media can be transferred; par. 0026: a simplex 
Forslow is analogous art to the invention in a similar field of endeavor in improving multimedia network communications.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to modify the Groten- Markley system with Forslow’s teachings of the provision of the digital content via different communication paths and/or layers using 3GPP IMS.  For this combination, the motivation would have been to improve the content delivery services with well-known 3GPP standards.

As per claim 67, the references of Groten and Markley as combined above teach the computerized method of Claim 64, but do not explicitly disclose …. This aspect of the claim is identified as a further difference.
In a related art, Forslow teaches:
wherein the transmitting, from the entity of the first data network, of the response to the request to the entity of the second data network comprises causing the provision of the digital content to the first network from the entity of the second data network while maintaining one or more quality-of-service (QoS) guarantees (Forslow, par. 0045-0046: maintain quality of service which is the QoS; multiple signaling protocols for transmission and media control protocols (i.e. RTCP Real-Time Control Protocol a companion protocol of RTP that is used to maintain quality of service,).
Forslow is analogous art to the invention in a similar field of endeavor in improving multimedia network communications.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to modify the Groten- Markley system with Forslow’s teachings of the provision of the digital content without losing quality-of-service.  For this combination, the motivation would have been to improve the content delivery services with satisfactory user experiences.

Allowable Subject Matter
Claims 38 and 40-43 are allowable over prior art for the following reasons:
The prior art of record does not disclose the features of claim 38, “the accessing of the profile data comprising at least accessing a storage device local to the computerized device, at least a portion of the profile data having been downloaded via the first data network to the storage device from a computerized entity of the first data network” in combination with other limitations of claim 38.  It is noted that for media content streaming the profile of access rights is typically stored at a proxy server or by the content provider since the client is typically required to be online for content steaming.  The idea of downloading at least a portion of the profile data to the client (in this case, the computerized device) is found non-obvious over the prior art.  Therefore, independent claim 38 is allowable. Dependent claims 40-43 are allowed by virtue of their dependencies on claim 38 as they further limit the scope of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Don G Zhao/
Primary Examiner, Art Unit 2493
01/12/2022